Peb Cueiam,
A. M. Neill entered into a written contract with the city of Philadelphia for the grading and paving of certain streets, and executed and delivered to it a bond with the Lincoln Savings and Trust Company as surety thereon, the condition of which was that he would pay for all labor and materials furnished to him in connection with the performance of his contract. Finding himself unable to perform it, Neill, on August 10, 1910, assigned it to John Dagney, who, in consideration of its assignment to him, undertook to perform it and to pay to Neill one-half of all profits that might accrue from it. Dagney furnished labor and materials to the amount of $3,380, and this action has been brought by his administrator to recover that sum on Neill’s bond. Neill’s assignment to Dagney of his contract with the city was, as the learned trial judge correctly held, “upon terms of quasi partnership.” The bond was not given to indemnify the contractor against his own default, but this, in effect, is the use which the appellant would make of it.
Judgment affirmed.